Name: Commission Regulation (EEC) No 753/86 of 11 March 1986 amending Regulation (EEC) No 2473/85 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1985
 Type: Regulation
 Subject Matter: prices;  trade;  beverages and sugar
 Date Published: nan

 No L 71 / 18 Official Journal of the European Communities 14 . 3 . 86 COMMISSION REGULATION (EEC) No 753/86 of 11 March 1986 amending Regulation (EEC) No 2473/85 fixing the free-at-frontier reference prices applicable to wine imports from 1 September 1985 the customs duties existing prior to the first stage of dismantling provided for by the Act of Accession ; whereas an addition should therefore be made to the said Regulation fixing the new free-at-frontier reference prices for Portugal applicable from 1 March 1986, calculated on the basis of the customs duties in force on that date ; whereas the provisions relating to Spain should not be prolonged and those concerning Greece should be deleted ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2473/85 is hereby amended as follows : 1 . On page 50, note 2 is deleted with effect from 1 January 1986 . 2 . Annex II is replaced by the Annex hereto . 3 . In the footnotes to Annexes I and II the fifth indent of footnote (') is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article -18 (8 ) thereof, Whereas Article 31 of the Act of Accession of Greece lays down that the Hellenic Republic is to apply the Common Customs Tariff in full from 1 January 1986 ; whereas Article 75 (2) of the Act of Accession of Spain and Portugal lays down that the Kingdom of Spain is to apply the Common Customs Tariff duties in full from 1 March 1986 for those wine products for which a reference price is fixed ; Whereas Article 268 (2) of the Act of Accession of Spain and Portugal lays down that with effect from 1 March 1986 the customs duties applicable to imports into the Community as constituted at 31 December 1985 of wine products from Portugal are to be reduced in accordance with the timetable specified in that Article ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 lays down that the free-at-frontier reference price is to be equal to the reference price less customs duties actually levied ; Whereas Commission Regulation (EEC) No 2473/85 (3) fixed free-at-frontier reference prices for Portugal appli ­ cable up to 28 February 1986, calculated on the basis of  Portugal : Douro, Bucelas, Colares, Bairrada, Algarve, Tras-os-Montes, Beiras, Ribateio-Oeste .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1986 . For the Commission Frails ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 367, 31 . 12 . 1985, p . 39 . (3) OJ No L 234, 31 . 8 . 1985, p . 49 . 14. 3 . 86 Official Journal of the European Communities No L 71 / 19 ANNEX PORTUGUESE WINES (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containners holding : a) Two litres or less : ( 1 ) Verde and Dao wines : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 75,12 Of 9 % vol but not exceeding 9,5 % vol 76,24 Exceeding 9,5 % vol but not exceeding 10 % vol 78,48 Exceeding 10 % vol but not exceeding 10,5 % vol 80,72 Exceeding 10,5% vol but not exceeding 11 % vol 82,96 Exceeding 11 % vol but not exceeding 11,5% vol 85,20 Exceeding 11,5% vol but not exceeding 12 % vol 87,44 Exceeding 1 2 % vol but not exceeding 1 2,5 % vol 89,68 Exceeding 12,5 % vol but not exceeding 13 % vol 91,92 (bb) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 72,87 Of 9 % vol but not exceeding 9,5 % vol 73,93 Exceeding 9,5 % vol but not exceeding 10 % vol 76,04 Exceeding 10 % vol but not exceeding 10,5 % vol 78,16 Exceeding 10,5% vol but not exceeding 11 % vol 80,27 Exceeding 11 % vol but not exceeding 11,5% vol. 82,39 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 84,50 Exceeding 12 % vol but not exceeding 12,5 % vol 86,62 Exceeding 12,5 % vol but not exceeding 13 % vol 88,73 l (2) Other wines treated in the same way as 'quality wines psr' (') : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 70,62 Of 9 % vol but not exceeding 9,5 % vol 71,74 Exceeding 9,5 % vol but not exceeding 10 % vol 73,98 Exceeding 10 % vol but not exceeding 10,5 % vol 76,22 Exceeding 10,5% vol but not exceeding 11 % vol 78,46 Exceeding 11 % vol but not exceeding 11,5% vol 80,70 .I Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 82,94 Exceeding 12 % vol but not exceeding 12,5 % vol 85,18 Exceeding 12,5 % vol but not exceeding 13 % vol 87,42 (bb) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 68,37 Of 9 % vol but not exceeding 9,5 % vol 69,43 Exceeding 9,5 % vol but not exceeding 10 % vol 71,54 Exceeding 10 % vol but not exceeding 10,5 % vol 73,66 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 75,77 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 77,89 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 80,00 Exceeding 12 % vol but not exceeding 12,5 % vol 82,12 Exceeding 12,5 % vol but not exceeding 13 % vol 84,23 No L 71 /20 Official Journal of the European Communities 14. 3 . 86 (ECU/hi) CCT heading No Description Free-at-frontier reference price 22.05 ex C. I. a) (3) Other : (cont'd) (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 69,82 Of 9 % vol but not exceeding 9,5 % vol 70,94 Exceeding 9,5 % vol but not exceeding 10 % vol 73,18 Exceeding 10 % vol but not exceeding 10,5 % vol 75,42 Exceeding 10,5% vol but not exceeding 11 % vol 77,66 Exceeding 11 % vol but not exceeding 11,5% vol 79,90 Exceeding 11,5% vol but not exceeding 12 % vol 82,14 Exceeding 12 % vol but not exceeding 12,5 % vol 84,38 Exceeding 1 2,5 % vol but not exceeding 1 3 % vol 86,62 (bb) White wine : | ( 11 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol 67,57 Of 9 % vol but not exceeding 9,5 % vol 68,63 Exceeding 9,5 % vol but not exceeding 10 % vol 70,74 Exceeding 10 % vol but not exceeding 10,5 % vol 72,86 Exceeding 10,5% vol but not exceeding 11 % vol 74,97 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 77,09 Exceeding 11,5% vol but not exceeding 12 % vol 79,20 Exceeding 12 % vol but not exceeding 12,5 % vol 71,32 Exceeding 1 2,5 % vol but not exceeding 1 3 % vol 83,43 b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 51,87 Of 9 % vol but not exceeding 9,5 % vol 52,99 Exceeding 9,5 % vol but not exceeding 10 % vol 55,23 Exceeding 10 % vol but not exceeding 10,5 % vol 57,47 Exceeding 10,5% vol but not exceeding 11 % vol 59,71 Exceeding 1 1 % vol but not exceeding 1 1 ,5 % vol 61,95 Exceeding 11,5% vol but not exceeding 12 % vol 64,19 Exceeding 12 % vol but not exceeding 12,5 % vol 66,43 1 Exceeding 12,5% vol but not exceeding 13 % vol 68,67 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol 49,62 Of 9 % vol but not exceeding 9,5 % vol 50,68 Exceeding 9,5 % vol but not exceeding 10 % vol 52,79 Exceeding 10 % vol but not exceeding 10,5 % vol 54,91 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 57,02 Exceeding 11 % vol but not exceeding 11,5% vol 59,14 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 61,25 Exceeding 12 % vol but not exceeding 12,5 % vol 63,37 Exceeding 12,5 % vol but not exceeding 13 % vol 65,48 (cc) Other wines treated in the same way as 'quality wines psr' (') : ( 11 ) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 52,47 Of 9 % vol but not exceeding 9,5 % vol 53,59 Exceeding 9,5 % vol but not exceeding 10 % vol 55,83 Exceeding 10 % vol but not exceeding 10,5 % vol 58,07 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 60,31 Exceeding 11 % vol but not exceeding 11,5% vol 62,55 Exceeding 11,5% vol but not exceeding 12 % vol 64,79 Exceeding 12 % vol but not exceeding 12,5% vol 67,03 Exceeding 12,5 % vol but not exceeding 13 % vol 69,27 14. 3 . 86 Official Journal of the European Communities No L 71 /21 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 ex C. I. b) ( 1 ) (cc) (22) White wine of an actual alcoholic strength by volume : (cont'd) Of less than 9 % vol 50,22 Of 9 % vol but not exceeding 9,5 % vol 51,28 Exceeding 9,5 % vol but not exceeding 10 % vol 53,39 Exceeding 10 % vol but not exceeding 10,5 % vol 55,51 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 57,62 Exceeding 11 % vol but not exceeding 11,5% vol 59,74 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 61,85 Exceeding 12 % vol but not exceeding 12,5 % vol 63,97 Exceeding 12,5 % vol but not exceeding 13 % vol 66,08 (2) More than 20 litres : l (aa) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 30,72 Of 9 % vol but not exceeding 9,5 % vol 31,84 Exceeding 9,5 % vol but not exceeding 10 % vol 34,08 l Exceeding 10 % vol but not exceeding 10,5 % vol 36,32 Exceeding 10,5% vol but not exceeding 11 % vol 38,56 Exceeding 11 % vol but not exceeding 11,5% vol 40,80 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 43,04 Exceeding 12 % vol but not exceeding 12,5 % vol 45,28 Exceeding 12,5 % vol but not exceeding 13 % vol 47,52 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Of less than 9 % vol 28,47 Of 9 % vol but not exceeding 9,5 % vol 29,53 Exceeding 9,5 % vol but not exceeding 10 % vol 31,64 l Exceeding 10 % vol but not exceeding 10,5 % vol 33,76 Exceeding 10,5% vol but not exceeding 11 % vol 35,87 Exceeding 11 % vol but not exceeding 11,5% vol 37,99 Exceeding 11,5% vol but not exceeding 12 % vol 40,10 Exceeding 12 % vol but not exceeding 12,5% vol 42,22 Exceeding 12,5 % vol but not exceeding 13 % vol 44,33 (cc) Other wines treated in the same way as 'quality wines psr' (') : ( 11 ) Red wine of an actual alcoholic strength by volume : Of less than 9 % vol 31,32 Of 9 % vol but not exceeding 9,5 % vol 32,44 Exceeding 9,5 % vol but not exceeding 10 % vol 34,68 Exceeding 10 % vol but not exceeding 10,5 % vol 36,92 Exceeding 10,5% vol but not exceeding 11 % vol 39,16 \ Exceeding 11 % vol but not exceeding 11,5% vol 41,40 Exceeding 11,5% vol but not exceeding 12 % vol 43,64 Exceeding 12 % vol but not exceeding 12,5 % vol 45,88 Exceeding 12,5 % vol but not exceeding 13 % vol 48,12 (22) White wine of an actual alcoholic strength by volume : Of less than 9 % vol 29,07 Of 9 % vol but not exceeding 9,5 % vol 30,13 Exceeding 9,5 % vol but not exceeding 10 % vol 32,24 Exceeding 10 % vol but not exceeding 10,5 % vol 34,36 Exceeding 1 0,5 % vol but not exceeding 1 1 % vol 36,47 Exceeding 11 % vol but not exceeding 11,5% vol 38,59 Exceeding 1 1 ,5 % vol but not exceeding 1 2 % vol 40,70 Exceeding 12 % vol but not exceeding 12,5 % vol 42,82 \ Exceeding 12,5 % vol but not exceeding 13 % vol 44,93 No L 71 /22 Official Journal of the European Communities 14. 3 . 86 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 (cont'd) ex C. II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol , in containers holding : a) Two litres or less : ( 1 ) Dao wines (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 92,86 95,10 97,34 99,58 (bb) White wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) x Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 89,55 91,66 93,78 95,89 (2) Other wines treated in the same way as 'quality wines psr' (') : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 87,66 89,90 92,14 94,38 (bb) White wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 84,35 86,46 88,58 90,69 (3) Liqueur wine 100,10 (4) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% . vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 86,66 88,90 91,14 93,38 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 13,5% vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5% vol Exceeding 1 4,5 % vol but not exceeding 1 5 % vol 83,35 85,46 87,58 89,69 b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 68,71 70,95 73,19 75,43 14. 3 . 86 Official Journal of the European Communities No L 71 /23 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 (cont'd) ex C. II . b) ( 1 ) (bb) White wine : ( 11 ) Presented for importation under the name of Riesling or Sylvaner (22) Other of an actual alcoholic strength by volume :  Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 65,40 67,51 69,63 71,74 (cc) Liqueur wine : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 72,95 (22) Other 81,35 (dd) Other wines treated in the same way as 'quality wines psr' (') : ( 11 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 69,51 71,75 73,99 76,23 (22) White wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 1 3,5 % vol but not exceeding 1 4 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 66,20 68,31 70,43 72,54 (2) More than 20 litres : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 47,56 49,80 52,04 54,28 (bb) White wine : (1 1 ) Presented for importation under the name of Riesling or Sylvaner  (22) Other of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5% vol but not exceeding 15 % vol 44,25 46,36 48,48 50,59 (cc) Liqueur wine : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 51,80 (22) Other 60,20 (dd) Other wines treated in the same way as 'quality wines psr' (') : ( 11 ) Red wine of an actual alcoholic strength by volume : Exceeding 1 3 % vol but not exceeding 1 3,5 % vol (*) Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 48,36 50,60 52,84 55,08 (22) White wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13,5% vol (^ Exceeding 13,5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14,5 % vol Exceeding 14,5 % vol but not exceeding 15 % vol 45,05 47,16 49,28 51,39 No L 71 /24 Official Journal of the European Communities 14. 3 . 86 (ECU/hl) CCT heading No Description Free-at-frontier reference price 22.05 (cont'd) ex C. III . Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 1 8 % vol , in containers holding : a) Two litres or less : ( 1 ) Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel : (aa) Port, Madeira and Setubal muscatel 113,20 (bb) (See Annex I)  (cc) (See Annex I)  (2) Other : (aa) Liqueur wine : ( 11 ) (aaa) (See Annex I)  (bbb) (See Annex I)  (22) Other : (aaa) 1 5 % vol Q 97,60 (bbb) Other (*) 103,80 (bb) Other : ( 11 ) Red wine : I (aaa) (See Annex I)  (22) White wine : (aaa) (See Annex I)  b) More than two litres : ( 1) More than two litres but not exceeding 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : ( 11 ) Port, Madeira and Setubal muscatel 91,95 (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : (1 1 ) Liqueur wine : (aaa) Intended for processing into products other than those falling within heading No 22.05 (8) 74,75 (bbb) Other : ( 111 ) 15% vol (7) 78,95 (222) Other 0 85,15 (22) Wine fortified for distillation  \ (2) More than 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : ( 11 ) Port, Madeira, sherry and Setubal muscatel 70,80 (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : ( 11 ) Liqueur wine : (aaa) Intended for processing into products other than those falling within heading No 22.05 (8) 53,60 (bbb) Other : ( 111 ) 15 % vol 0 57,80 (222) Other (*) 64,00 (22) Wine fortified for distillation 31,98 (*) Of which Carcavelos . 14. 3 . 86 Official Journal of the European Communities No L 71 /25 (ECU/hl) CCT heading No Description Free-at-frontierreference price 22.05 (cont'd) ex C. IV. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol , in containers holding : a) Two litres or less : ( 1 ) Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel : (aa) Port,, Madeira and Setubal muscatel 129,70 (bb) (see Annex I)  (cc) (see Annex I)  l (2) Other : (aa) Liqueur wine : ( 11 ) (see Annex I)  (22) Other 00 119,00 b) More than two litres : ( 1 ) More than two litres but not exceeding 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : ( 11 ) Port, Madeira and Setubal muscatel 108,35 (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : ( 11 ) Liqueur wine : (aaa) Intended for processing into products other than those falling within heading No 22.05 (9) 84,25 (bbb) Other (*) (9) 97,85 (22) Wine fortified for distillation  (2) More than 20 litres : (aa) Port, Madeira, sherry and Setubal muscatel : ( 11 ) Port, Madeira, sherry and Setubal muscatel 87,20 - (22) (see Annex I)  (bb) (see Annex I)  (cc) Other : ( 11 ) Liqueur wine : (aaa) Intended for processing into products other than those falling within heading No 22.05 (9) 63,10 (bbb) Other (*) f) 76,70 (22) Wine fortified for distillation of an actual alcoholic strength by volume : Exceeding 1 8 % vol but not exceeding 1 8,5 % vol (9) 27,23 Exceeding 18,5 % vol but not exceeding 19 % vol 28,54 Exceeding 19 % vol but not exceeding 19,5 % vol 29,84 Exceeding 19,5 % vol but not exceeding 20 % vol 31,15 Exceeding 20 % vol but not exceeding 20,5 % vol 32,45 Exceeding 20,5 % vol but not exceeding 21 % vol 33,76 Exceeding 21 % vol but not exceeding 21,5 % vol 35,06 Exceeding 21,5 % vol but not exceeding 22 % vol 36,37 (*) Of which Carcaveros . No L 71 /26 Official Journal of the European Communities 14. 3 . 86 (ECU/hl) CCT heading No Description Free-at-frontier reference price 22.05 (cont'd) ex C. V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding : a) Two litres or less : ( 1 ) Liqueur wine ( l0) 105,30 b) More than two litres : I ( l)More than two litres but not exceeding 20 litres : (aa) Wine fortified for distillation  (bb) Liqueur wine (l0) : ( 11 ) Intended for processing into products other than those falling within heading No 22.05 71,55 (22) Other 84,15 (2) More than 20 litres : (aa) Wine fortified for distillation of an actual alcoholic strength by volume : Exceeding 22 % vol but not exceeding 22,5 % vol ( 10) Exceeding 22,5 % vol but not exceeding 23 % vol Exceeding 23 % vol but not exceeding 23,5 % Vol Exceeding 23,5 % vol but not exceeding 24 % vol 19,57 ( ,2) 20,08 (12) 20,48 (12) 20,89 ( l2) (bb) Liqueur wine (10) : \ ( 11 ) Intended for processing into products other than those falling within heading No 22.05 58,40 (22) Other 71,00